DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “push up member applying an urging force” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes Paragraph 0029 appears to require the push up member to include a spring to apply an urging force. The current specification does not appear to show the spring member required for such a force.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 3, the phrase “wherein the at least one push up member applies an urging force in an extending direction of the connecting member to the support frame” is unclear. What structure of the urging member provides the function of the urging force? Examiner notes Paragraph 0029 appears to require a spring of the push up member to apply an urging force. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Pub. No. 2010/0180448) in view of Beutel (U.S. Patent No. 5,542,179).
Regarding claim 1, Sato teaches an electric razor (1)(Figure 1) comprising: 
a main body (2) configured to be gripped by a user (Figure 1); and 
a head (10) having a blade block including an outer blade (3) and an inner blade (7), the inner blade being disposed inside the outer blade and sliding with respect to the outer blade (Paragraph 0010), 
wherein the head comprises:
 a base (6), 
a support frame (5) that supports the blade block in a floatable and sinkable way (Figures 1-2 and Paragraph 0035), 
a case (11, 12) held by the support frame (Figures 7-8; Paragraph 0041), 
a hook (11b) that locks the support frame or the case o the base (Paragraph 0042; Figures 2 and 7), 
Sato does not provide and at least one push-up member that urges the support frame in a direction away from the base.
Beutel teaches it is known in the art of razors to incorporate a base (21) and a support frame (20), and at least one urging member (29,31) that urges the support frame in a direction away from the base (Figures 3-4 and Col. 4, Lines 39-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sato to incorporate the teachings of Beutel to provide at least two urging members that urge the support frame in a direction away from the base. In doing so, it allows for releasable securement of base and support frame. 

Regarding claim 2, the modified device of Sato provides wherein the head (10) comprises a connecting member (7a) that is connected to the inner blade (7), extends in a direction intersecting a sliding direction of the inner blade, and protrudes from the base, in order to transmit power from a motor to the inner blade (Sato Paragraph 0044 and Figure 10).
Regarding claim 3, the modified device of Sato provides wherein the at least one push-up member (29,31)(Beutel Figures 3-4) applies an urging force in an extending direction of the connecting member to the support frame (Sato Figures 2-4).
Regarding claim 4, the modified device of Sato provides wherein the at least one push-up member includes two or more push-up members (Beutel Figures 3-4 and Col. 4, Lines 39-67). 
the support frame includes a frame main 
body that has a rectangular shape in a plan view and holds the blade block, and 
the two or more push-up members are provided at positions corresponding to corner portions of the frame main body in the plan view (Beutel Figures 1 and 3; Sato Figures 2-4).
Regarding claim 5, the modified device of Sato provides wherein the base (6) includes a groove (61a) extending in an urging direction of the at least one push- up member, and the support frame includes a protrusion (52) configured to be guided by the groove (Sato Paragraph 0040 and Figures 1-4).
Regarding claim 6, the modified device of Sato provides wherein the support frame (5) includes a groove (50b) extending in an urging direction of the at least one push-up member, and the base includes a protrusion configured to be guided by the groove (Sato Figures 2-3 and Paragraphs 0037-0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  10/21/2022Examiner, Art Unit 3724